Exhibit 10(k)

         
Customer No.
       
Loan No.
 
 
   
Loan No.
 
 
   
Loan No.
 
 
   
 
 
 
   

RBC BANK (USA)
WAIVER AGREEMENT
     This Waiver Agreement (this “Agreement”) is made and entered into as of
January 12, 2010 by and between VIDEO DISPLAY CORPORATION, a Georgia corporation
(“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), FOX INTERNATIONAL, LTD., INC.
(“Fox”), Z-AXIS, INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) and
AYDIN DISPLAYS, INC. (“Aydin” and together with Lexel, Fox, Z-Axis and Teltron,
collectively, the “Subsidiaries”; and the Subsidiaries, together with Parent,
collectively, the “Borrower”), RONALD D. ORDWAY (“Guarantor”), and RBC BANK
(USA) (formerly known as RBC Centura Bank) (the “Bank”) (the “Bank”);
W I T N E S S E T H:
     WHEREAS, the Borrower and the Bank have made and entered into that certain
Loan and Security Agreement, dated as of September 26, 2008, as amended (the
“Loan Agreement”; capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Loan Agreement);
     WHEREAS, the Guarantor has guaranteed the obligations of Borrower to Bank
pursuant to that certain Unconditional Guaranty Agreement, dated as of
August 14, 2009, from the Guarantor in favor of Bank (the “Guaranty”), but
subject to the limitations set forth therein;
     WHEREAS, pursuant to the Loan Agreement, the Bank has extended to the
Borrower (a) a primary revolving loan facility in the original principal amount
of up to $17,000,000, which primary revolving loan is evidenced by a promissory
note, dated as of September 26, 2008, as amended, from Borrower to the order of
the Bank in the original principal amount of $17,000,000, (b) a secondary
revolving loan facility in the original principal amount of up to $3,500,000,
which secondary revolving loan is evidenced by a promissory note, dated as of
September 26, 2008, as amended, from Borrower to the order of the Bank in the
original principal amount of $3,500,000, and (c) a term loan in the original
principal amount of up to $1,700,000, which term loan is evidenced by a
promissory note, dated as of September 26, 2008, as amended, from Borrower to
the order of the Bank in the original principal amount of $1,700,000;
     WHEREAS, Defaults and Events of Default have occurred and are continuing
under the Loan Agreement;
     WHEREAS, Borrower desires to have the Bank waive the Existing Default (as
defined herein), and Bank is willing to agree to the same on the terms and
conditions set forth herein;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, for and in consideration of the foregoing and for ten
dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
Agreement; Acknowledgments
     Section 1.1 Acknowledgment of Default. An Event of Default (the “Existing
Default”) has occurred under Section 8.1(b) of the Loan Agreement as a result of
the Borrower’s failure to comply with Section 7.3 of the Loan Agreement (Asset
Coverage Ratio) for the fiscal quarter ending November 30, 2009.
     Section 1.2 Acknowledgment of the Borrower and Guarantor. The execution,
delivery and performance of this Agreement by the Bank and the acceptance by the
Bank of performance of each of the Borrower and the Guarantor hereunder
(a) shall not constitute a waiver or release by the Bank of any Default or Event
of Default that may now or hereafter exist under the Loan Documents, except the
Existing Default to the extent provided herein, (b) shall not constitute a
novation of the Loan Documents as it is the intent of the parties only grant a
waiver of the Existing Default on the terms set forth herein, and (c) except as
expressly provided in this Agreement, shall be without prejudice to, and is not
a waiver or release of, the Bank’s rights at any time in the future to exercise
any and all rights conferred upon the Bank by the Loan Documents or otherwise at
law or in equity, including but not limited to the right to institute
foreclosure proceedings against the Collateral and/or institute collection or
arbitration proceedings against the Borrower and/or the Guarantor and/or to
exercise any right against any other Person not a party to this Agreement.
ARTICLE 2.
Waivers
     Section 2.1 Waiver Covenant. Upon strict satisfaction of the conditions
specified hereinafter in Article 4, Bank shall waive the Existing Default and
shall not because of the Existing Defaults,
     2.1.1 accelerate any of the Loans or demand accelerated payment of the
same;
     2.1.2 require the payment of interest at the Default Rate set forth in the
Loan Documents; or
     2.1.3 exercise any other remedies under the Loan Agreement or under the
other Loan Documents.
     Bank’s waiver of the Existing Default from such actions, subject to the
terms and conditions of this Agreement, is herein referred to as the “Waiver
Covenant”. The effectiveness of each term of the Waiver Covenant is expressly
conditioned on the strict satisfaction of each and every condition set forth in
Article 4 of this Agreement. The Waiver Covenant applies

2



--------------------------------------------------------------------------------



 



solely to the Existing Default and to no other Defaults or Events of Default,
whether now existing or hereinafter arising and whether now known to the Bank or
the Borrower and/or the Guarantor.
     Section 2.2 Continued Compliance With the Loan Documents. Notwithstanding
anything in this Agreement to the contrary, each of the Borrower and the
Guarantor shall continue to perform and comply strictly with each and every
provision of the Loan Documents, except for the Existing Default, which is being
waived by the Bank pursuant to this Agreement and the Waiver Covenant (but only
upon satisfaction of the conditions set forth in Article 4 hereof).
ARTICLE 3.
Release; Waivers by Borrower and Guarantor
     Section 3.1 Release. In consideration of the accommodations and concessions
made by the Bank pursuant to this Agreement, each of the Borrower and the
Guarantor does hereby irrevocably remise, release, acquit, satisfy and forever
discharge the Bank, its successors and assigns, all of its affiliates and
subsidiaries, past, present and future, and all of its shareholders, officers,
directors, employees, agents, attorneys, representatives and participants, from
any and all manner of debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, claims, executions,
counterclaims, demands and causes of action of any nature or type whatsoever,
whether at law or in equity, whether known or unknown, either now accrued or
hereafter maturing, which it now has or hereafter can, shall or may have by
reason of any matter, claim or action arising through the date hereof out of or
relating to the administration, funding or existence of the Loans from the Bank
to the Borrower, or the Loan Documents, or any other agreement or transaction
between or among the Borrower, the Guarantor and Bank.
     Section 3.2 Waivers. Each of the Borrower and the Guarantor acknowledges
and agrees that the Bank has all rights and remedies of a “secured party” under
the Code and all rights and remedies provided by applicable law. Each of the
Borrower and the Guarantor waives any additional right to notice of any Default
or Event of Default or opportunity to cure any Default or Event of Default.
Notwithstanding anything to the contrary in Loan Agreement, any Security
Agreement, any guaranty agreement or any other Loan Document to which it is a
party, the Borrower hereby irrevocably waives (i) any right to notification
required under Code Section 11-9-611 of the disposition of any “Collateral” (as
defined in the Loan Agreement and as defined in any Security Agreement) or any
other collateral in which the Borrower or any Guarantor has granted (or may
hereafter grant) the Bank a Lien, (ii) any right to redeem, under Code
Section 11-9-623, any “Collateral” (as defined in the Loan Agreement and as
defined in any Security Agreement) or any other collateral in which the Borrower
or the Guarantor has granted (or may hereafter grant) Bank a Lien, and (iii) any
other right which the Borrower or the Guarantor may waive under the Code
(whether before or after default). Any notice required to be given by Bank to
the Borrower or the Guarantor (which is not otherwise waivable under the Code),
may be given by the Bank in the shortest time period permitted by the Code,
notwithstanding any provision of the Loan Documents requiring a longer notice
period; where “reasonable” notice is required under the Code and cannot be
waived, 10 days’ notice shall be deemed “reasonable”

3



--------------------------------------------------------------------------------



 



notice for purposes of the Loan Agreement and each Security Agreement (except
for circumstances described in Code Section 11-9-611(d)).
     Section 3.3 Waiver of Trial by Jury. IN RECOGNITION OF THE HIGHER COSTS AND
DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 3.4 Relief From Stay. (a) In entering into this Agreement, the
Borrower, the Guarantor and the Bank hereby stipulate, acknowledge and agree
that the Bank gave up valuable rights and agreed to forbear from exercising
legal remedies available to it in exchange for the promises, representations,
acknowledgments and warranties of each of the Borrower and the Guarantor as
contained herein and that the Bank would not have entered into this Agreement
but for such promises, representations, acknowledgments, agreements, and
warranties, all of which have been accepted by the Bank in good faith, the
breach of which by the Borrower and/or the Guarantor in any way, at any time,
now or in the future, would admittedly and confessedly constitute cause for
dismissal of any such bankruptcy petition pursuant to 11 U.S.C. § 1112(b).
(b) As additional consideration for the Bank agreeing to forbear from
immediately enforcing its rights and remedies under this Agreement and in the
Loan Documents, including but not limited to the institution of foreclosure
proceedings, each of the Borrower and the Guarantor agrees that in the event a
bankruptcy petition under any Chapter of the Bankruptcy Code (11 U.S.C. §101, et
seq.) is filed by or against the Borrower at any time after the execution of
this Agreement, the Bank shall be entitled to the immediate entry of an order
from the appropriate bankruptcy court granting Bank complete relief from the
automatic stay imposed by §362 of the Bankruptcy Code (11 U.S.C. §362) to
exercise its foreclosure and other rights, including but not limited to
obtaining a foreclosure judgment and foreclosure sale, upon the filing with the
appropriate court of a motion for relief from the automatic stay with a copy of
this Agreement attached thereto. Each of the Borrower and the Guarantor
specifically agrees (i) that upon filing a motion for relief from the automatic
stay, the Bank shall be entitled to relief from the stay without the necessity
of an evidentiary hearing and without the necessity or requirement of the Bank
to establish or prove the value of the Collateral, the lack of adequate
protection of its interest in the Collateral, or the lack of equity in the
Collateral; (ii) that the lifting of the automatic stay hereunder by the
appropriate bankruptcy court shall be deemed to be “for cause” pursuant to
§362(d)(1) of the Bankruptcy Code (11 U.S.C. §362(d)(1)); and (iii) that the
Borrower and the Guarantor will not directly or indirectly oppose or otherwise
defend against the Bank’s efforts to gain relief from the automatic stay, and
(iv) the Bank shall be entitled to recover from the Borrower and the Guarantor
all of Bank’s costs and expenses (including the Bank’s

4



--------------------------------------------------------------------------------



 



attorneys fees) incurred in connection with any bankruptcy or insolvency
proceeding of any of them. This provision is not intended to preclude Borrower
from filing for protection under any Chapter of the Bankruptcy Code. The
remedies prescribed in this paragraph are not exclusive and shall not limit
Bank’s rights under the Loan Agreement, the Guaranty, any other Loan Document or
under any law.
     Section 3.5 (c) All of the above terms and conditions have been freely
bargained for and are all supported by reasonable and adequate consideration and
the provisions herein are material inducements for Bank entering into this
Agreement.
ARTICLE 4.
Conditions to Effectiveness
     Section 4.1 Conditions. The Waiver Covenant shall become effective as of
the date first above written (the “Effective Date”) after all of the conditions
set forth in Sections 4.2 through 4.3 hereof shall have been satisfied.
     Section 4.2 Execution of Agreement. This Agreement shall have been executed
and delivered by the Borrower and the Guarantor.
     Section 4.3 Representations and Warranties. (a) As of the Effective Date,
the representations and warranties set forth in the Loan Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing, other than
the Existing Default that is the subject of the Waiver Covenant.
ARTICLE 5.
Miscellaneous
     Section 5.1 Entire Agreement; No Novation or Release. This Agreement,
together with the Loan Documents, as in effect on the Effective Date, reflects
the entire understanding with respect to the subject matter contained herein,
and supersedes any prior agreements, whether written or oral. This Agreement is
not intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Loan Agreement or any other Loan Document. Except as
expressly set forth herein with respect to the Existing Default and the Waiver
Covenant, all representations, warranties, terms, covenants and conditions of
the Loan Agreement, the Guaranty and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.
     Section 5.2 Fees and Expenses. All fees and expenses of Bank incurred in
connection with the issuance, preparation and closing of the transactions
contemplated hereby shall be payable by the Borrower and the Guarantor promptly
upon the submission of the bill therefor. If the Borrower and the Guarantor
shall fail to promptly pay such bill, Bank is authorized to pay such bill
through an advance of funds by debiting Borrower’s accounts with Bank.

5



--------------------------------------------------------------------------------



 



     Section 5.3 Choice of Law; Successors and Assigns. This Agreement shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

6



--------------------------------------------------------------------------------



 



WITNESS the hand and seal of each of the undersigned as of the date first
written above.

                  BANK:    
 
                RBC BANK (USA)    
 
           
 
  By:   /s/ Heather H. Allea    
 
     
 
Senior Vice President    
 
                BORROWER:    
 
                VIDEO DISPLAY CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    
 
                LEXEL IMAGING SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    
 
                FOX INTERNATIONAL, LTD., INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    
 
                Z-AXIS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    

7



--------------------------------------------------------------------------------



 



                  TELTRON TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    
 
                AYDIN DISPLAYS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
      [SEAL]    
 
                GUARANTOR:    
 
           
 
                          RONALD D. ORDWAY    

8